Per Curiam.
Action commenced before a justice of the peace by the appellee against the appellants to recover damages for the killing of stock by the defendants, at a place where their road was not fenced, the plaintiff not owning the land adjoining the road, where the animals were killed. On appeal to the Circuit Court, the plaintiff recovered, and the defendants appeal to this Court.
The question argued by counsel in this cause has already been determined against the appellants. The Indianapolis, &c., Railroad Co. v. Townsend, 10 Ind. R. 38.
The judgment is affirmed with 5 per cent, damages and costs.